IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 140 EM 2015
                                          :
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WILLIE BROWN-BEY,                         :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Petition for Review is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.